EXHIBIT 10.2

 

MARTEN TRANSPORT, LTD.

 

EXECUTIVE OFFICER

 

PERFORMANCE INCENTIVE BONUS PLAN

 


I.                                         GENERAL


 


A.                                   PLAN PURPOSE. IN AN EFFORT TO MAINTAIN A
POSITION OF LEADERSHIP IN THE HIGHLY COMPETITIVE BUSINESS SEGMENTS IN WHICH
MARTEN TRANSPORT, LTD. (THE “COMPANY”) COMPETES, IT IS NECESSARY TO PROMOTE THE
FINANCIAL INTERESTS OF THE COMPANY AND ITS SUBSIDIARIES, INCLUDING ITS GROWTH,
BY ATTRACTING AND RETAINING HIGHLY QUALIFIED EXECUTIVE OFFICERS POSSESSING
OUTSTANDING ABILITY, MOTIVATING SUCH EXECUTIVES BY MEANS OF PERFORMANCE RELATED
INCENTIVES, AND PROVIDING INCENTIVE COMPENSATION OPPORTUNITIES WHICH ARE
COMPETITIVE WITH THOSE OF SIMILAR CORPORATIONS. THE MARTEN TRANSPORT, LTD.
EXECUTIVE OFFICER PERFORMANCE INCENTIVE BONUS PLAN (THE “PLAN”) IS DESIGNED TO
ASSIST THE COMPANY IN ATTAINING THESE OBJECTIVES.


 


B.                                     CASH BONUS PLAN. THE PLAN IS A CASH BONUS
PLAN AND IS NOT INTENDED TO BE (AND SHALL NOT BE CONSTRUED AND ADMINISTERED AS)
A DEFERRED COMPENSATION PLAN OR AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
ERISA. BONUS AWARDS UNDER THIS PLAN ARE INTENDED TO BE DISCRETIONARY AND SHALL
NOT CONSTITUTE A PART OF AN EMPLOYEE’S REGULAR RATE OF PAY FOR ANY PURPOSE.


 


C.                                     TERM. THE PROVISIONS OF THE PLAN SHALL
CONTINUE INDEFINITELY SUBJECT TO TERMINATION BY THE COMPANY; HOWEVER, THE
COMMITTEE SHALL, IN ITS SOLE AND ABSOLUTE DISCRETION, DETERMINE EACH YEAR
WHETHER BONUS AWARDS WILL BE GRANTED FOR SUCH YEAR.


 


D.                                    DEFINITIONS. UNLESS THE CONTEXT REQUIRES
OTHERWISE, THE FOLLOWING TERMS WHEN USED WITH INITIAL CAPITALIZATION HAVE THE
FOLLOWING MEANINGS:


 

Award Year — The calendar year for which Bonus Awards, if any, are calculated
under the Plan.

 

Award Year Net Income – The Company’s net income, determined in accordance with
generally accepted accounting principles, prior to accounting for the aggregate
Bonus Award and related tax effect for the Award Year.

 

Base Salary – The annual base compensation paid to a Participant for an Award
Year and base pay not paid during the Award Year as a result of an earnings
reduction election under a Code section 125 cafeteria plan or any deferred
compensation plan or other arrangement.

 

Board — The Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

Bonus Award – The cash bonus payable to a Participant as determined under
Section III.A., subject to the terms of the Plan.

 

Code — The Internal Revenue Code of 1986, as from time to time amended including
any related regulations.

 

Committee – The Compensation Committee of the Board.

 

Company – Marten Transport, Ltd.

 

Designated Subsidiary — A subsidiary of the Company that has been designated by
the Committee from time to time, in its sole and absolute discretion, as
eligible to participate in the Plan.

 

Eligible Employee – Each Executive Officer of the Company or a Designated
Subsidiary who has completed at least one year of continuous service as of
December 31 of an Award Year and is employed by the Company or a Designated
Subsidiary as of December 31 of an Award Year.

 

Employer — The Company and any Designated Subsidiary.

 

ERISA — The Employee Retirement Income Security Act of 1974, as from time to
time amended, including any related regulations.

 

Executive Officer – Each executive officer of the Company who has been elected
an executive officer, within the meaning of the rules of the Securities and
Exchange Commission, by the Board.

 

Participant — Each Eligible Employee who is designated as a Participant for an
Award Year by the Committee.

 

Plan — The Marten Transport, Ltd. Executive Officer Performance Incentive Bonus
Plan, as evidenced by this written instrument as may be amended from time to
time.

 

Prior Year Net Income – The Company’s net income, as reported in its audited
financial statements, for the Prior Year.

 

Subsidiary — Any entity, corporate or otherwise, in which the Company, directly
or indirectly, owns or controls a greater than 50% interest.

 


II.                                     PARTICIPATION


 


A.                                   PARTICIPANTS. PARTICIPANTS WILL BE
DETERMINED ANNUALLY BY THE COMMITTEE FROM AMONG THE COMPANY’S ELIGIBLE
EMPLOYEES. DESIGNATION AS A PARTICIPANT WILL APPLY ONLY FOR THE AWARD YEAR FOR
WHICH THE DESIGNATION IS MADE AND MAY INCLUDE A PARTIAL YEAR.

 

2

--------------------------------------------------------------------------------


 


B.                                     TERMINATION OF EMPLOYMENT. IN ORDER TO BE
ENTITLED TO RECEIVE A PAYMENT FOR BONUS AWARD FOR AN AWARD YEAR, A PARTICIPANT
MUST BE ACTIVELY AND CONTINUOUSLY EMPLOYED FOR AT LEAST ONE YEAR THROUGH
DECEMBER 31 OF THE AWARD YEAR FOR WHICH THE BONUS AWARD IS PAID; HOWEVER, THE
COMMITTEE MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, PAY A BONUS AWARD TO A
PARTICIPANT WHO HAS TERMINATED EMPLOYMENT PRIOR TO DECEMBER 31 OF THE RELEVANT
AWARD YEAR.


 


III.                                 COMPUTATION AND PAYMENT OF BONUS AWARDS


 


A.                                   FORMULA BONUS.


 


1.                                       PARTICIPANTS. SUBJECT TO
SECTION III.A.2., EACH PARTICIPANT WILL BE ELIGIBLE TO EARN A BONUS AWARD IF THE
AWARD YEAR NET INCOME IS 110% OR MORE OF THE PRIOR YEAR NET INCOME. THE BONUS
AWARD FOR EACH PARTICIPANT WILL BE AN AMOUNT EQUAL TO (A) THE PERCENTAGE
INCREASE IN THE AWARD YEAR NET INCOME OVER THE PRIOR YEAR NET INCOME, MULTIPLIED
BY (B) HIS OR HER BASE SALARY; PROVIDED, HOWEVER, THAT AWARD YEAR NET INCOME
(AFTER ACCOUNTING FOR THE AGGREGATE BONUS AWARD) CANNOT BE LESS THAN 110% THE
PRIOR YEAR NET INCOME, IN WHICH CASE THE AGGREGATE BONUS AWARD WILL BE REDUCED
SO THAT THE AWARD YEAR NET INCOME (AFTER ACCOUNTING FOR THE AGGREGATE BONUS
AWARD) IS NOT LESS THAN 110% OF THE PRIOR YEAR NET INCOME; AND EACH
PARTICIPANT’S BONUS AWARD WOULD THEN BE REDUCED ON A PRO RATA BASIS TO REFLECT
SUCH LIMITATION.


 


2.                                       MINIMUM PERFORMANCE THRESHOLD. NO BONUS
AWARD WILL BE EARNED UNDER SECTION III.A.1. UNLESS:  (A) THE AWARD YEAR NET
INCOME (AFTER ACCOUNTING FOR THE AGGREGATE BONUS AWARD) IS AT LEAST 110% OF THE
PRIOR YEAR NET INCOME; AND (B) THE COMPANY’S RETURN ON EQUITY FOR THE AWARD YEAR
(AFTER ACCOUNTING FOR THE AGGREGATE BONUS AWARD) IS AT LEAST 15%.


 


B.                                     COMMITTEE’S DISCRETION. THE COMMITTEE
MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, ADJUST AWARD YEAR NET INCOME AND PRIOR
YEAR NET INCOME AT ANY TIME DURING OR AFTER AN AWARD YEAR FOR THE PURPOSE OF
DETERMINING BONUS AWARDS FOR AN AWARD YEAR TO ACCOUNT FOR EXTRAORDINARY ITEMS
AFFECTING NET INCOME.


 


C.                                     CASH PAYMENT. PAYMENT OF A BONUS AWARD
WILL BE MADE IN CASH AS SOON AS PRACTICABLE FOLLOWING THE END OF THE AWARD YEAR,
WITHOUT INTEREST, BUT IN ANY EVENT BY THE MARCH 15 FOLLOWING THE END OF THE
AWARD YEAR.


 


D.                                    WITHHOLDING TAXES. NOTWITHSTANDING ANY OF
THE FOREGOING PROVISIONS, THE EMPLOYER SHALL WITHHOLD FROM ANY PAYMENT TO BE
MADE HEREUNDER SUCH AMOUNTS AS IT REASONABLY DETERMINES IT MAY BE REQUIRED TO
WITHHOLD UNDER ANY APPLICABLE FEDERAL, STATE OR OTHER LAW, AND TRANSMIT SUCH
WITHHELD AMOUNTS TO THE APPROPRIATE AUTHORITIES.


 


E.                                      PAYMENT IN EVENT OF INCAPACITY. IF ANY
INDIVIDUAL ENTITLED TO RECEIVE ANY PAYMENT UNDER THE PLAN IS, IN THE JUDGMENT OF
THE COMMITTEE, PHYSICALLY, MENTALLY OR LEGALLY INCAPABLE OF RECEIVING OR
ACKNOWLEDGING RECEIPT OF THE PAYMENT, AND NO LEGAL REPRESENTATIVE HAS BEEN
APPOINTED FOR THE INDIVIDUAL, THE COMMITTEE MAY

 

3

--------------------------------------------------------------------------------


 


(BUT IS NOT REQUIRED TO) CAUSE THE PAYMENT TO BE MADE TO ANY ONE OR MORE OF THE
FOLLOWING AS MAY BE CHOSEN BY THE COMMITTEE; THE INSTITUTION MAINTAINING THE
INDIVIDUAL; A CUSTODIAN FOR THE INDIVIDUAL UNDER THE UNIFORM TRANSFERS TO MINORS
ACT OF ANY STATE; OR THE INDIVIDUAL’S SPOUSE, CHILD, PARENT, OR OTHER RELATIVE
BY BLOOD OR MARRIAGE. THE COMMITTEE IS NOT REQUIRED TO SEE TO THE PROPER
APPLICATION OF ANY SUCH PAYMENT, AND THE PAYMENT COMPLETELY DISCHARGES ALL
CLAIMS UNDER THE PLAN AGAINST THE COMPANY, AND THE PLAN TO THE EXTENT OF THE
PAYMENT.


 


F.                                      PAYMENT IN THE EVENT OF DEATH.
DISTRIBUTION TO A DECEASED PARTICIPANT WILL BE MADE TO THE PARTICIPANT’S HEIRS
DETERMINED PURSUANT TO THE APPLICABLE LAWS OF INHERITANCE OR DESCENT.


 


IV.                                 PLAN ADMINISTRATION


 


A.                                   PLAN ADMINISTRATION. THE COMMITTEE OR ITS
DELEGATE HAS THE AUTHORITY AND RESPONSIBILITY TO MANAGE AND CONTROL THE GENERAL
ADMINISTRATION OF THE PLAN. THIS PLAN IS NOT INTENDED TO MODIFY OR LIMIT THE
POWERS, DUTIES OR RESPONSIBILITIES OF THE COMMITTEE AS SET FORTH UNDER THE
CHARTER FOR THE COMMITTEE AS ADOPTED BY THE BOARD FROM TIME TO TIME.
DETERMINATIONS, DECISIONS AND ACTIONS OF THE COMMITTEE, IN CONNECTION WITH THE
CONSTRUCTION, INTERPRETATION, ADMINISTRATION, OR APPLICATION OF THE PLAN WILL BE
FINAL, CONCLUSIVE, AND BINDING UPON ANY PARTICIPANT AND ANY PERSON CLAIMING
UNDER OR THROUGH THE PARTICIPANT. NO EMPLOYEE OF AN EMPLOYER, ANY MEMBER OF THE
BOARD, ANY DELEGATE OF THE BOARD, OR ANY MEMBER OF THE COMMITTEE WILL BE LIABLE
FOR ANY DETERMINATION, DECISION, OR ACTION MADE IN GOOD FAITH WITH RESPECT TO
THE PLAN OR ANY BONUS AWARD MADE UNDER THE PLAN.


 


B.                                     COMPENSATION COMMITTEE. THE COMPENSATION
COMMITTEE HAS THE SOLE AUTHORITY AND RESPONSIBILITY TO ESTABLISH THE AMOUNT OF
ANY BONUS AWARD PAYABLE TO ANY PARTICIPANT.


 


V.                                     AMENDMENT OR TERMINATION


 

The Plan may at any time be amended, modified, or terminated, as the Committee
in its sole and absolute discretion determines. Such amendment, modification, or
termination of the Plan will not require the consent, ratification, or approval
of any party, including any Participant.

 


VI.                                 MISCELLANEOUS


 


A.                                   NON-ASSIGNABILITY. A PARTICIPANT’S RIGHTS
AND INTERESTS IN AND TO PAYMENT OF ANY BONUS AWARD UNDER THE PLAN MAY NOT BE
ASSIGNED, TRANSFERRED, ENCUMBERED OR PLEDGED OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION; AND ARE NOT SUBJECT TO ATTACHMENT, GARNISHMENT,
EXECUTION OR OTHER CREDITOR’S PROCESSES.


 


B.                                     NO CONTRACT OF EMPLOYMENT. NEITHER THE
PLAN, NOR ANY BONUS AWARD, CONSTITUTES A CONTRACT OF EMPLOYMENT, AND
PARTICIPATION IN THE PLAN WILL NOT GIVE ANY EMPLOYEE THE RIGHT TO BE RETAINED IN
THE SERVICE OF THE COMPANY OR ANY SUBSIDIARY OR CONTINUE IN ANY POSITION OR AT
ANY LEVEL OF COMPENSATION.

 

4

--------------------------------------------------------------------------------


 


C.                                     CONTROLLING LAW. THIS PLAN AND ALL
DETERMINATIONS MADE AND ACTIONS TAKEN PURSUANT HERETO TO THE EXTENT NOT
PREEMPTED BY FEDERAL LAWS, WILL BE GOVERNED AND CONSTRUED BY THE INTERNAL LAWS
OF THE STATE OF WISCONSIN, EXCEPT ITS LAWS WITH RESPECT TO CHOICE OF LAW.


 


D.                                    UNFUNDED, UNSECURED OBLIGATION. A
PARTICIPANT’S ONLY INTEREST UNDER THE PLAN SHALL BE THE RIGHT TO RECEIVE EITHER
A CASH PAYMENT FOR A BONUS AWARD PURSUANT TO THE TERMS OF THE BONUS AWARD AND
THE PLAN. NO PORTION OF THE AMOUNT PAYABLE TO A PARTICIPANT UNDER THIS PLAN
SHALL BE HELD BY THE COMPANY OR ANY SUBSIDIARY IN TRUST OR ESCROW OR ANY OTHER
FORM OF ASSET SEGREGATION. TO THE EXTENT THAT A PARTICIPANT ACQUIRES A RIGHT TO
RECEIVE A CASH PAYMENT UNDER THE PLAN, SUCH RIGHT SHALL BE NO GREATER THAN THE
RIGHT OF ANY UNSECURED, GENERAL CREDITOR OF THE COMPANY, AND NO TRUST IN FAVOR
OF ANY PARTICIPANT WILL BE IMPLIED.

 

5

--------------------------------------------------------------------------------